DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statements filed on 9/10/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  
Status of claims
	Claim 17-21, 24, 27-28 had been canceled by applicant.
	Claims 1-16, 22-23, 25-26 are pending and examined in this office action. 
Priority
	Instant application 17213815, filed 03/26/2021, is a continuation of 14122283, filed 11/26/2013.  14122283 is a national stage entry of PCT/EP2012/060181, International Filing Date: 05/30/2012. 
PCT/EP2012/060181 claims Priority from Provisional Application 61493579, filed 06/06/2011, and claims foreign priority to 11004570.5, filed 06/06/2011, which are recognized.  
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “said bombardment is performed with about 0.5 pmol foreign repair DNA and/or about 0.5 pmol endonuclease encoding DNA”.  
The recitation of “about 0.5 pmol” in Claim 10 is indefinite because it is unclear whether the 0.5 pmol of DNA is actually loaded onto the biolistic particles and bombarded into the plant tissue, or whether the 0.5 pmol is merely prepared at some point in the process of preparing the particles for bombardment.  The bombardment process is well understood in the art to include discreet steps of preparing nucleic acids, attaching said acids to particles and then bombarding plant tissues with some number of particles comprising an amount of the DNA.  As such, the metes and bounds of the claims are unclear.  
Appropriate correction and clarification are required.  
The deficiency could be addressed by reciting, for example “wherein the plant cell is in plant tissue bombarded by particles coated with 0.5 pmol of said DNA”.  

Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11-13, 16, 22-23, 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D'Halluin et al (WO 2005049842, published on 06/02/2015), in view of Kumar et al (Stable transformation of the cotton plastid genome and maternal inheritance of transgenes.  Plant Molecular Biology 56: 203–216, 2004).
Claim 1 is drawn to a method comprising the steps of 
a. inducing a double stranded DNA break in the vicinity of or at said predefined site, said double stranded break being induced by the introduction into said cell of a rare- cleaving endonuclease enzyme which recognizes a recognition sequence in the vicinity of or at said predefined site; 
b. selecting a plant cell wherein said double stranded DNA break has been repaired resulting in a modification in the genome at said preselected site, 
wherein said modification is a replacement of at least one nucleotide, a deletion of at least one nucleotide, an insertion of at least one nucleotide, or any combination thereof; 
characterized in that said cell is comprised within embryogenic callus,   
for modifying the genome of a cotton plant cell at a predefined site (preamble). 
Dependent claims
Claim 2: said endonuclease enzyme is introduced into said cell by the delivery into said cell of a DNA molecule encoding said endonuclease enzyme.  
Claim 13 limits claim 2, wherein said DNA delivery is performed using Agrobacterium.  
Claim 14 limits claim 13, wherein said DNA delivery is performed by co-culturing said embryogenic callus with said Agrobacterium for about three days in a medium comprising 100 pM acetosyringone and/or 100 mg/l L-cysteine.  
Claim 15 limits claim 13, wherein after said transformation said embryogenic callus is incubated on a medium comprising 250mg/L or 125mg/L triacillin.  
Claim 3: prior to step b. a foreign repair DNA molecule is delivered into said cell, said foreign repair DNA molecule being used as a template for repair of said double stranded DN A break.  
Claim 16 limits claim 3, 
wherein said foreign repair DNA comprises at least one flanking nucleotide sequence having sufficient homology to the upstream or downstream DNA region of said predefined site to allow recombination with said upstream or downstream DNA region; 
wherein said foreign repair DNA comprises two flanking nucleotide sequences located on opposite ends of said foreign DNA, one of said flanking nucleotide sequence having sufficient homology to the upstream DNA region of said predefined site, the other flanking nucleotide sequence having sufficient homology to the downstream sequence of said predefined site to allow recombination between said flanking nucleotide sequences and said upstream and downstream DNA regions; 
wherein said foreign repair DNA comprises a selectable marker gene; 
wherein said foreign DNA comprises a plant expressible gene of interest; 
and/or 
wherein said foreign DNA consists of two flanking nucleotide sequences, one of said flanking nucleotide sequence having sufficient homology to the upstream DNA region of said predefined site, the other flanking nucleotide sequence having sufficient homology to the downstream sequence of said predefined site to allow recombination between said flanking nucleotide sequences and said upstream and downstream DNA regions.  
Claim 4: said embryogenic callus is induced from hypocotyl explants.  
Claim 6: said embryogenic callus is incubated in medium without hormones prior to, during and after said introduction of said endonuclease enzyme.  
Claim 7: said embryogenic callus is incubated on solid medium prior to and after said introduction of said endonuclease enzyme.  
Claim 8: said embryogenic callus is incubated for 1 to 4 days on a non-selective medium during or after said introduction of said endonuclease enzyme.  
Claim 9: said DNA delivery is performed by particle bombardment.  
Claim 11 limits claim 9, wherein prior to bombardment said embryogenic callus is incubated in a medium comprising 0.2 M mannitol and 0.2 M sorbitol for about 2 to about 20 hours.  
Claim 12 limits claim 9, wherein said embryogenic callus is incubated for 1 to 4 days on a non-selective medium comprising 0.2 M mannitol during or after said introduction of said endonuclease enzyme, said non-selective medium comprising 0.2 M mannitol.   
Claim 22: said preselected site is flanked by two regions with sufficient homology for recombination with each other.  
Claim 23: said cotton plant cell is further regenerated into a cotton plant.   
Claim 25 is drawn to a cotton plant cell comprising a modification at a predefined site of the genome, obtained by the method according to claim 1. 
Claim 26 is drawn to a cotton plant or fiber or seed or propagating material thereof, comprising a modification at a predefined site of the genome, obtained by the method according to claim 25 or consisting essentially of the cotton plant cells of claim 25.  

D'Halluin et al teach a method for introducing a foreign DNA of interest into a preselected/predetermined site of a genome of a plant cell comprising the steps of 
(a) inducing a double stranded DNA break at the preselected site in the genome of the cell; 
(6) introducing the foreign DNA of interest into the plant cell; 
characterized in that the foreign DNA is delivered by direct DNA transfer” (p8, last para, p22, 2nd para, p54, claim 1).  
D'Halluin et al teach that “the double stranded DNA break may be induced at the preselected site by transient expression after introduction of a plant-expressible gene encoding a rare cleaving double stranded break inducing enzyme” (p9, 2" para).  Replacement of at least one nucleotide, deletion of at least one nucleotide, insertion of at least one nucleotide, or any above combination recited in claim 1 are common DNA modifications. it is obvious that “foreign DNA of interest” of D'Halluin et al can include replacement of at least one nucleotide, deletion of at least one nucleotide, insertion of at least one nucleotide, or any above combination recited in claim 1 (p10, last para).
D'Halluin et al teach using double stranded DNA break inducing (DSBI) endonuclease (I-SceI) to recognize the predetermined target site (abstract; p10, 1st para). 
D'Halluin et al teach that it is preferred that the foreign DNA is inserted in the vicinity of the predetermined homological recombination site (p11, 1st para). 
D'Halluin et al teach successfully using embryogenic callus/calli as the target tissue for bombardment/modification (Example 3 in p47, last 2 paras). 
In addition, D'Halluin et al suggest apply the above method to cotton plant (p26, last para, cotton being the first plant species). Thus, D'Halluin et al teach or suggest all of the limitations of claim 1.  

D'Halluin et al do not explicitly teach nor practice the method in cotton.  
Kumar et al teach and demonstrated a method of successful stable transformation of embryogenic calli of cotton (p1, abstract, p3-10, whole pages).   Kumar et al demonstrated site-specific integration of the foreign gene into the cotton genome (p7,2nd and 3rd para).  
Thus, Kumar et al provide a strong motivation to apply the method of D'Halluin et al to cotton plant (which D'Halluin et al suggest).  

Regarding dependent claims, D'Halluin et al teach introducing I-SceI encoding DNA/gene into genome (abstract; p3, last para), the limitation of claim 2. 
D'Halluin et al teach that the DNA delivery is performed using Agrobacterium (p8, last para; p9, 1st para), the limitation of claim 13.  
D'Halluin et al teach that before selection (step b), a foreign repair DNA molecule is delivered into said cell, said foreign repair DNA molecule being used as a template for repair of said double stranded DN A break (the figure after the title; p10, last para), the limitation of claim 3.  
D'Halluin et al teach that the foreign repair DNA comprises a selectable marker gene (p26, 1st para), the limitation of claim 16. 
Kumar et al teach that the embryogenic callus is induced from hypocotyl explants (p16, fig 2), the limitation of claim 4.  
D'Halluin et al teach that the media used in above method is solidified (p53, 1st to 4th para), the limitation of claim 7. 
Kumar et al additionally teach “after particle bombardment, these cultures were incubated in the dark for 48 hours (within 1-4 days), then transferred to selection medium (p4, 3rd para). Accordingly, the 48 hours incubation was without selective medium.  Thus, Kumar et al teach the limitation of claim 8. 
D'Halluin et al teach that DNA delivery is performed by particle bombardment (p25, 1st para) and demonstrated success (Example 3 in p46, last 2 paras), the limitation of claim 9.  
D'Halluin et al teach that the media used in above method comprises 0.2 M mannitol and 0.2 M sorbitol (p53, 1st para), and that before transformation, the plant cells are incubated in the medium for one or two days (overlapping about 2 to about 20 hours).  Thus, D'Halluin et al suggest the limitation of claim 11. 
D'Halluin et al teach that the media used in above method comprises 0.2 M mannitol and 0.2 M sorbitol (p53, 1st para).  Thus, D'Halluin et al and Kumar et al collectively teach the limitation of claim 12.  
D'Halluin et al teach that the preselected site is flanked by two regions with sufficient homology for recombination with each other (p10, last para, p11, 1st para), the limitation of claim 22.  
Kumar et al teach that the modified cotton cells are successfully regenerated to cotton plant (p6, 1st para; p7, last para), teaching claim 23.  
The modified cotton cells read on the limitation of claim 25. 
The regenerated cotton plant reads on the limitation of claim 26. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In the case, D'Halluin et al teach all of the structures and method steps of the independent claim 1, and suggest applying the method to cotton plant.  
Kumar et al teach and demonstrate successful stable transformation of embryogenic calli of cotton in a site-specific manner, providing a strong motivation to apply the method of D'Halluin et al to cotton plant (as D'Halluin et al suggested).  
One ordinary skill in the art would have realized that cotton is a plant that has been successfully demonstrated for site specific transformation by Kumar et al, and been motivated to apply the exact structures and method steps as taught by D'Halluin et al to cotton as suggested by D'Halluin et al, to achieve the expected result.  Because Kumar et al had demonstrated that embryogenic calli of cotton was successfully modified in a site-specific manner, not only the motivation would have been strong, but also the expectation of success would have been high.  
Therefore, the invention would have been obvious to one ordinary skill in the art.  

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over D'Halluin et al in view of Kumar et al, as applied to claim 1 above, and further in view of Moller et al (Effect of light and activated charcoal on tracheary element differentiation in callus cultures of Pinus radiata D. Don. Plant Cell, Tissue and Organ Culture 85: 161–171, 2006). 
Claim 1 and the teaching of D'Halluin et al in view of Kumar et al have been analyzed above. 
Claim 5 limits claim 1, reciting that the embryogenic callus is induced on medium comprising active carbon.  
Claim 6 limits claim 1, reciting that the embryogenic callus is incubated in medium without hormones prior to, during and after said introduction of said endonuclease enzyme.  
D'Halluin et al in view of Kumar et al do not teach that the embryogenic callus is induced on medium comprising active carbon, and that the embryogenic callus is incubated in medium without hormones. 
Moller et al teach including activated charcoal but no plant hormones/phytohormones in callus induction medium (p161, abstract; p163, left col, 2nd para).  The induction was successful (p167, fig 4).
One ordinary skill in the art would have recognized that including activated charcoal but no hormones induces callus formation as successfully demonstrated by Moller et al, and been motivated to include activated charcoal but no hormones in the callus induction as taught by Moller et al, to slightly modify the method as taught by D'Halluin et al, to achieve the same expected result of callus induction as D'Halluin et al and Moller et al did. The expectation of success would have been high, as both D'Halluin et al and Moller et al demonstrated success of callus induction with or without the modification. 
Therefore, the claims would have been obvious to one ordinary skill in the art.  

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over D'Halluin et al in view of Kumar et al, as applied to claims 1-2 and 13 above, and further in view of D'Halluin et al (Homologous recombination: a basis for targeted genome optimization in crop species such as maize. Plant Biotechnology Journal 6, pp. 93–102, 2008).  
Claims 1-2 and 13 have been analyzed above. 
Claim 15 limits claim 13, wherein after said transformation said embryogenic callus is incubated on a medium comprising 250 mg/L triacillin.  
D'Halluin et al in view of Kumar et al do not teach the limitation.  
D'Halluin et al (2008) teach that after Agrobacterium mediated transformation of callus, the callus is transferred to a medium comprising 250 mg/L triacillin for proliferation of callus/calli, and demonstrated success (p100, right col, 3rd para). 
One ordinary skill in the art would have realized that using 250 mg/L triacillin after transformation can enhance proliferation of callus/calli as taught and demonstrated by D'Halluin et al (2008), and been motivated to combine the teaching and modify the method of D'Halluin et al in view of Kumar et al, to achieve the expected result. The expectation of success would have been high, because D'Halluin et al in view of Kumar et al demonstrated success. The modification of the method would be expected to increase callus/calli proliferation as demonstrated by D'Halluin et al (2008).
Therefore, the claim would have been obvious to one ordinary skill in the art.  


Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 9, 16, 22-23, 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 12, 14-15 of co-pending Application 14394277. 
Co-pending Application 14394277 is allowed but does not have a patent number yet, thus, the rejection is provisional. 
The instant application shares the same inventor and the same applicant BASF with co-pending Application 14394277.
Co-pending Application 14394277 claims (7/12/2022):
1. A method for modifying the nuclear genome of a cotton plant cell at a preselected site, comprising the steps of: 
a. contacting a cotton plant cell with a bacterium capable of directing the transfer of T- DNA molecules from said bacterium into the nuclear genome of said plant cell, said bacterium comprising 
i. a first T-DNA molecule comprising between a first pair of T-DNA borders a chimeric gene encoding a plant-functional double stranded DNA break inducing (DSBI) enzyme, said DSBI enzyme being capable of recognizing and inducing a double stranded DNA break at a recognition site located at or within 1 kb of said preselected site, said chimeric gene comprising the following operably linked elements:  
1. a plant expressible promoter;  
2. a DNA region encoding a DSBI enzyme;  
3. a plant-functional 3' termination and polyadenylation region; and 
ii. a second T-DNA molecule comprising between a second pair of T-DNA borders a repair DNA molecule for use as a template for repair of said double stranded DNA break, wherein said repair DNA molecule comprises one or two flanking nucleotide sequences flanking the DNA molecule of interest, said flanking nucleotide sequence or sequences having at least 80% sequence identity over at least 50 nucleotides of the genomic DNA upstream and/or downstream of said preselected site to allow homologous recombination with said upstream and/or downstream DNA region, wherein said two T- DNA molecules are comprised within the same vector, 
b. selecting a cotton plant cell wherein said repair DNA has been used as a template for repair of the double stranded DNA break, said repair of said double stranded DNA break resulting in a modification of said nuclear genome at said preselected site, wherein said modification is selected from 
i. a replacement of at least one nucleotide; 
ii. a deletion of at least one nucleotide; 
iii. an insertion of at least one nucleotide; or 
iv. any combination of i.-iii wherein said bacterium is an Agrobacterium spp, 
wherein frequency of correctly targeted genome modification is increased compared to when two T-DNA molecules are in different vectors.  
5. The method of claim 1, wherein said bacterium is Agrobacterium tumefaciens.  
7. The method of claim 1, wherein said DSBI enzyme is non-naturally occurring.  
8. The method of claim 1, wherein said repair DNA molecule comprises a DNA molecule of interest.  
9. The method of claim 8, wherein said DNA molecule of interest comprises one or more plant expressible gene(s) of interest.  
12. The method of claim 1, wherein said repair DNA molecule consists of two flanking nucleotide sequences, one of said flanking nucleotide sequence having at least 80% sequence identity over at least 50 nucleotides of the DNA region upstream of said predefined site, the other flanking nucleotide sequence having at least 80% sequence identity over at least 50 nucleotides of the DNA region downstream of said predefined site to allow homologous recombination between said flanking nucleotide sequences and said upstream and downstream DNA regions.  
14. The method of claim 1, comprising the further step of growing said selected cotton plant cell into a cotton plant.  
15. The method of claim 1, wherein said DSBI enzyme encoding gene and said modification genetically segregate in progeny of a cotton plant regenerated from said selected cotton plant cell.  

Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Claim 1 of the co-pending application claims the same subject matter as instant claims 1-2 do, and is narrower and more specific.  Particularly, the co-pending claim 1 claims selecting step and targeting frequency.  Regarding the instant limitation of “embryogenic callus”, in view of the teaching of D'Halluin et al in view of Kumar et al (see the 103 rejections above), modifying the cotton embryogenic callus is taught in the art.  
Co-pending claims 7-9 teach the subject matter of foreign gene introduction claimed in instant claims 3 and 16.  
Regarding the instant limitation of “bombardment” in dependent claim 9, in view of the teaching of D'Halluin et al in view of Kumar et al (see the 103 rejections above), bombarding the cotton embryogenic callus for modification is taught in the art.  
Co-pending claims 1 and 5 teach the subject matter of Agrobacterium mediated modification claimed in instant claim 13. 
Co-pending claims 1 and 12 teach instant claims 16 and 22. 
Co-pending claims 14-15 teach the subject matter of regenerating cotton cell to cotton plant, thus teach instant claim 23, and teach the resultant product of instant claims 25-26.  
Therefore, the claims are obvious over each other. 

	
Remarks
The following references are relevant to instant application, thus, are filed but not cited by the examiner: 
Leelavathi et al (A simple and rapid Agrobacterium-mediated transformation protocol for cotton (Gossypium hirsutum L.): Embryogenic calli as a source to generate large numbers of transgenic plants. Plant Cell Rep 22:465–470, 2004). 
Armstrong et al (US 20040087030, published 5/6/2004, granted to US patent 7790460 on 9/7/2010).  

Conclusion 
No claim is allowed.   

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662